NEEDHAM, J., Concurring.
Like the majority, I conclude that California’s Public Utilities Commission (PUC) general order No. 135 (Order 135) is preempted by federal law. I reach that conclusion, however, by a different route: while the majority rules that the Federal Railroad Safety Act of 1970 (FRSA; 49 U.S.C. § 20101 et seq.) does not apply and the order is preempted under the Interstate Commerce Commission Termination Act (ICCTA; 49 U.S.C. § 10101 et seq.), I believe the FRSA does apply and the order does not fall within the FRSA’s savings clause.
A. The FRSA Applies
The test to determine whether preemption analysis should proceed under the FRSA is summarized in Island Park, LLC v. CSX Transportation (2d Cir. 2009) 559 F.3d 96 (Island Park). In Island Park, the court stated: “[the] *1532FRSA provides the appropriate basis for analyzing whether a state law, regulation or order affecting rail safety is preempted by federal law.” (Island Park, at p. 107, italics added, citing Tyrrell v. Norfolk Southern Railway Co. (6th Cir. 2001) 248 F.3d 517, 523 (Tyrrell).) In other words, if the order affects rail safety, it must be analyzed for preemption purposes under the FRSA.
The majority opinion also relies on this quotation from Island Park, but inserts the word “primarily” in brackets before the word “affecting,” apparently signifying the majority’s view that the test requires a showing that the order is “primarily affecting” rail safety rather than merely “affecting” rail safety. (Maj. opn., ante, at p. 1524.). However, Island Park did not use the words “primarily affecting,” but just the word “affecting.” The FRSA does not refer to laws “primarily affecting” rail safety, but laws that are merely “related” to rail safety. (49 U.S.C. § 20106.) As the court explained in the underlying Tyrrell case, even if a state regulation has an alternative purpose and does not even reference rail safety, the regulation may still be “related” to railroad safety for purposes of the FRSA if it just has some connection with railroad safety. (Tyrrell, supra, 248 F.3d at p. 523.) The court in Tyrrell concluded: a state regulation may be related to railroad safety based on the potential safety aspects that arise from complying with the regulation. (Ibid.) In short, while there may have to be something more than a marginal or tangential affect on safety, I believe the test does not require that the order “primarily” affect rail safety.
The question, therefore, is whether compliance with Order 135 (e.g., such that trains do not block a railroad crossing for more than 10 minutes) has a connection to “rail safety.” In my view, it does.
The FRSA itself suggests that this question should be answered in the affirmative. After all, the FRSA already regulates railroad crossings and grades, largely in regard to crossing signals and attendant dangers in traversing the tracks. (49 U.S.C. § 20134(a); see 23 C.F.R. § 646.214(b) (2012).)1 Since the rail safety provisions of the FRSA address railroad crossings, it takes no great stretch of the imagination to conclude that an order addressing the blocking of railroad crossings might also have implications for rail safety. (See Island Park, supra, 559 F.3d at pp. 104, 108 [FRSA, not ICCTA, *1533applied to state order closing roadway that crossed railroad tracks, noting the risk of collision between trains and vehicles].)
This conclusion is buttressed by the language of Order 135, which expresses great concern for safety both from the standpoint of the public and from the standpoint of the railroad. Order 135 prohibits trains from blocking public grade crossings for more than 10 minutes “unless no vehicle or pedestrian is waiting at the crossing,” indicating an intent to avoid the local safety problems arising from blocked crossings, such as the hindrance of emergency fire vehicles, ambulances, and law enforcement vehicles, the dangers arising from vehicles or pedestrians attempting to get around or over the stopped trains, and the risks inherent in the traffic congestion posed by blocked intersections in the area of the crossing. On the other hand, Order 135 is sensitive to the safety concerns of the railroad, providing an exception if the blocking results from “conditions rendering the roadbed or track structure unsafe” (italics added), compliance with law (like air brake safety checks), or other occurrences over which the railroad has no control. Similarly, Order 135 provides in paragraph 7 that a “crew member of a train blocking a public crossing shall immediately take all reasonable steps ... to clear the crossing upon receiving information from a peace officer, member of any fire department ... or operator of an emergency vehicle . . . that emergency circumstances require the clearing of the crossing,” but provides that such steps need only be “consistent with the safe operation of such train.” (Italics added.) In short, on its face Order 135 recognizes and attempts to balance the public safety concerns arising from a blocked railroad crossing and the railroad’s concerns arising from not blocking it.
In my view, therefore, Order 135 has implications for railroad safety in two respects: (1) the safety of the public arising from a blocked railroad crossing and (2) the safety of the railroad in complying with the order.
1. Public Safety Concerns Arising from Blocked Rail Crossings
The PUC, the trial court, respondent, and the majority opinion all agree—as do I—that the primary intent behind Order 135 is to protect the public from the dangers of blocked railroad crossings. I have already discussed how the language of Order 135 bears out this conclusion; the history of the order supports it as well. For example, in considering whether to promulgate Order 135, the PUC cited “chaotic traffic conditions” and the isolation of communities caused by blocked crossings—both local safety issues. As the majority puts it, Order 135 is aimed at “reducing traffic congestion and ensuring that ambulances and other emergency vehicles are not blocked by stopped trains.” (Maj. opn., ante, at p. 1526.) In purpose and effect, Order 135 affects public safety in connection with railroad crossings.
*1534The majority concludes, however, that Order 135 only “tangentially” relates to railroad safety, and thus the FRSA does not apply. (Maj. opn., ante, at p. 1524.) The majority points out that the order affects railroad operations, and then it draws a distinction between railroad safety and public safety. I respectfully find neither point persuasive and conclude that the order affects railroad safety to a sufficient degree.2
It is true that Order 135 affects railroad operations, but railroad operations will always be affected by any order that tells the railroad what to do with its trains, even if the order affects railroad safety within the meaning of the FRSA. At issue at this juncture is whether the order not only affects railroad operations, but also affects railroad safety. The FRSA itself acknowledges this by stating it was enacted “to promote safety in every area of railroad operations and reduce railroad-related accidents and incidents.” (49 U.S.C. § 20101, italics added.)
As to the majority’s distinction between railroad safety and public safety, I must also disagree. In the first place, a PUC hearing officer during the promulgation of Order 135 affirmatively found that “the regulation of blocking affects the safety of operations of railroads.” The majority dismisses this statement as unsupported by the record, but the PUC report in the record tells us that no party in the PUC proceedings took exception to the finding and that the finding was indeed “supported by the record” in those proceedings. At any rate, the hearing officer’s inference was well taken: a railroad cannot be said to operate safely if it is causing traffic congestion and preventing emergency vehicles from saving lives and property in the community.
Even without considering the hearing officer’s statement, I cannot accept the majority’s distinction between railroad safety and public safety. There are, of course, some aspects of railroad safety that are not matters of public safety: Tyrrell, when speaking about railroad safety, referred to the safety of railway employees; Island Park, when discussing railway safety, did so in the context of an order reducing the risk of a vehicle colliding with a train; and the FRSA provision pertaining to railway crossings seems most concerned with a train colliding with a vehicle or person or causing other damage. Order 135, by contrast, deals with the risk that a train will block an emergency vehicle, not collide with it: the act of blocking ostensibly raises no safety implications for the train or railroad itself, just for the people needing to cross the tracks or requiring assistance on the other side of the crossing. But neither *1535the FRSA nor any cases brought to our attention state that, under a regulation akin to Order 135 that specifically targets railroads, public safety concerns arising out of railroad operations cannot be part of the broader concept of railroad safety for purposes of the FRSA. In my view, the safety of the public from the railroad’s use of a crossing, and the safety of the railroad from the railroad’s use of a crossing, poses a distinction without a difference.
Of some assistance in this regard is IC&E Railroad, supra, 384 F.3d at page 561. There, a state law required the financing of two bridges carrying rail tracks over public highways and two bridges carrying public highways over rail tracks. The court rejected Iowa, Chicago & Eastern Railroad’s argument that the FRSA did not apply because the bridges were to be replaced for purposes of highway safety rather than railroad safety. The court explained: “If IC&E is arguing that ‘rail safety’ for purposes of FRSA preemption does not include the highway safety risks created at rail crossings, that cramped reading of the FRSA is inconsistent with 49 U.S.C. § 20134(a) [(addressing railroad grade crossings)], with the federal rail crossing regulations discussed in Easterwood [CSX Transp., Inc. v. Easterwood (1993) 507 U.S. 658, 665-671 [123 L.Ed.2d 387, 113 S.Ct. 1732], and with common sense.” (IC&E Railroad, at p. 560, italics added.)
As the majority opinion notes, the circumstances in IC&E Railroad were a bit different than the situation here, since the safety concern in IC&E Railroad was to emergency vehicles at the crossing area rather than the blocking of emergency vehicles at the crossing area. Both there and here, however, the salient point is that the FRSA relates to safety matters arising out of the operations of railroads, even if those matters might be characterized as public safety concerns. Indeed, the FRSA broadly states that it was enacted “to promote safety in every area of railroad operations and reduce railroad-related accidents and incidents.” (49 U.S.C. § 20101, italics added.) Order 135, limiting the time a train may block a crossing, affects “safety in [an] area of railroad operations” and “railroad-related . . . incidents.”
Because Order 135 is crafted to guard the safety of the public from specific risks created only by railroads blocking public crossings, it is connected to railroad safety and thus subject to preemption analysis under the FRSA.
2. Railroad Safety Implications in Complying with Order 135
Whether or not the public safety concerns of Order 135 bring it within the scope of the FRSA, the implications of Order 135 for the safety of railroads certainly do.
In CSX Transportation v. City of Plymouth (6th Cir. 1996) 86 F.3d 626 (Plymouth I), a Plymouth ordinance prohibited trains from obstructing free *1536passage of any street for longer than five minutes. (Id. at p. 627.) Plymouth urged that the ordinance was not preempted under the FRSA because it was intended to promote the general welfare and was not directed to railway safety. (Plymouth I, at p. 629.) The court rejected the argument. Neither the intended purpose of the ordinance, nor the lack of any reference to railroad safety in the ordinance, precluded a finding that the ordinance was “related to” railroad safety, because compliance with the order would require the railroad to run shorter trains, forcing the railroad to compensate by running more trains or trains at higher speeds, which in turn would impact the number of accidents and, therefore, railroad safety. (Id. at pp. 629-630.) Accordingly, Plymouth’s antiblocking ordinance was subject to the FRSA. (Plymouth I, at p. 630.)
In the matter before us, there is no dispute that compliance with Order 135 would require railroads to run shorter trains; in fact, the trial court noted: “[E]vidence was presented that some trains running through this area are 7,000 feet long, which means that any red light at the Stege Intersection would cause the train to block at least one grade crossing. Since clearance from the Union Pacific Dispatch never guarantees a green light at the Stege Intersection, any time a 7,000-foot train is sent from the Richmond Yard to the Stege Intersection, there is a possibility of at least a temporary grade crossing blockage. It would seem that there is nothing that BNSF can do about that, other than only to run 5,000-foot or shorter trains, a matter that would appear to implicate federal requirements concerning train length.” (Italics added.) From this, it must be assumed—as a matter of law or at least mathematics—that the railroad would have to run trains faster or more frequently to make up the difference. (Plymouth I, supra, 86 F.3d at p. 630; CSX Transportation v. City of Plymouth (E.D.Mich. 2000) 92 F.Supp.2d 643, 655 & fn. 6 (Plymouth II).) A reasonable inference from these facts is that the order bears a connection to railroad safety.3 (See Plymouth I, supra, 86 F.3d at pp. 629-630.) Accordingly, Order 135 must be analyzed under the FRSA.
Lastly, I find it appropriate to analyze Order 135 under the FRSA for yet another reason. If the ICCTA applied, and the FRSA did not, the antiblocking order would be preempted and there could be no federal or state law, let alone local ordinance, to deal with the obvious local problems caused when trains block crossings. (49 U.S.C. § 10501(b).) Public citizens, cities, and states *1537would have no remedy for this harm to local communities. If, on the other hand, the FRSA applies, an antiblocking order has at least a chance of surviving due to the FRSA’s savings' clause for certain state regulations of “local safety . . . hazard[s].” (49 U.S.C. § 20106(a).) Because the regulation of local safety hazards is traditionally a matter for the states (e.g., Medtronic, Inc. v. Lohr (1996) 518 U.S. 470, 485 [135 L.Ed.2d 700, 116 S.Ct. 2240]), and because the ICCTA and FRSA are to be construed together in pari materia (Tyrrell, supra, 248 F.3d at p. 523), it seems to me that any doubts as to the FRSA’s applicability should be resolved in favor of analyzing the order under the FRSA.
In sum, the terms and purpose of Order 135, as well as the consequences of compliance, all plainly pertain to local safety issues arising out of a train’s blocking a railway crossing or safety issues arising out of the railroad’s efforts not to block it. Order 135 therefore affects and is related to railroad safety, and Order 135 must be analyzed under the FRSA.
B. Preemption Under the FRSA
The next task is to determine whether the FRSA actually preempts Order 135. To do so, two subissues must be addressed: (1) does the FRSA regulate or cover the subject matter of Order 135, and (2) is Order 135 nonetheless saved from preemption in that it falls within an exception for state laws that are necessary to reduce an essentially local safety hazard.
1. The FRSA “Covers” the Subject of Time Limits on Stopping at Crossings
The FRSA provides; “A State may adopt or continue in force a law, regulation, or order related to railroad safety or security until the Secretary of Transportation (with respect to railroad safety matters) . . . prescribes a regulation or issues an order covering the subject matter of the State requirement.” (49 U.S.C. § 20106(a), italics added.) To “cover[]” subject matter in this context, federal regulations must not merely “touch upon” or “relate to” the subject matter, but “substantially subsume” it. (CSX Transp., Inc. v. Easterwood, supra, 507 U.S. at p. 664 (Easterwood).)
Here, the trial court concluded that the subject matter of Order 135 was not covered by federal regulations because there is no specific regulation addressing the length of time a stopped train may block a public road grade crossing. The concept of “covering,” however, does not require a federal regulation to match the subject matter of the state regulation exactly. It is enough if one or more federal regulations, independently or collectively, substantially subsume the subject matter so as to warrant the conclusion that Congress intended *1538preemption. (E.g., Easterwood, supra, 507 U.S. at pp. 674-675.) Thus, a “series of related regulations and overall structure of the regulations” may be sufficient to find the subject matter covered, even if “no regulation directly address[es] the state requirement.” (Burlington Northern and Santa Fe Railway Co. v. Doyle (7th Cir. 1999) 186 F.3d 790, 796.)
Respondent identifies the subject matter of Order 135 as “the length of time a stopped train may block a public road grade crossing.” Implicitly, however, the subject matter of Order 135 comprises what the railroad must do to comply with the order, which includes adjustments to train length and, as a result, train speed. (Plymouth I, supra, 86 F.3d at pp. 629-630; Plymouth II, supra, 92 F.Supp.2d at p. 657.) Indeed, the trial court in this case acknowledged that “a blockage may be caused in part by the length of a train” and “speed limits may create blockages.” On this basis, appellate courts that have actually analyzed the question have concluded that the subject matter of antiblocking statutes is covered by federal regulations promulgated under the FRSA. (E.g., Plymouth II, supra, 92 F.Supp.2d at p. 657; Eagle Marine Industries, Inc. v. Union Pacific Railroad Co. (2008) 227 Ill.2d 377 [317 Ill.Dec. 642, 882 N.E.2d 522, 524].) Neither the briefing in this case nor the record on appeal persuades me that these courts erred in this regard.4 Additionally, as discussed ante, federal regulations address other aspects of safety at railroad crossings. (23 C.F.R. § 646.214(b) (2012).) At least for purposes of this appeal, therefore, I would conclude that the Secretary of Transportation has prescribed regulations that, taken as a whole, reflect Congressional intent to cover the subject matter of Order 135.
2. The FRSA Savings Clause Does Not Apply
Because (or assuming) the FRSA covers the subject matter of Order 135, the order is preempted unless it falls within the FRSA’s savings clause. *1539Under this clause, the FRSA allows a state to “adopt or continue in force an additional or more stringent law, regulation, or order related to railroad safety or security when the law, regulation or order ...[¶]... is necessary to eliminate or reduce an essentially local safety or security hazard’ and certain other conditions are met. (49 U.S.C. § 20106(a), italics added.)
Here, the primary question is whether Order 135 is necessary to eliminate or reduce an essentially local safety hazard. In concluding that the order pertained to an essentially local safety hazard, the trial court logically posited that each blocked crossing creates problems only for the local community in which it occurs.
The trial court’s decision, however, was inconsistent with the legislative history of the FRSA and cases interpreting it. Under the FRSA, a state law is not saved from preemption if it regulates a safety concern throughout the state. The legislative history explains: “ ‘The purpose of [the savings clause] is to enable the states to respond to local situations not capable of being adequately encompassed within the uniform national standards. . . . Since these local hazards would not be statewide in character, there is no intent to permit a state to establish statewide standards superimposed on national standards covering the same subject matter.’ ” (Duluth, Winnipeg, and Pacific Railway Co. v. City of Orr (8th Cir. 2008) 529 F.3d 794, 798, italics added (Duluth), quoting H.R.Rep. No. 91-1194, at p. 11 (1970), reprinted at 1970 United States Congressional and Administrative News 4104, 4117.)
Thus, the term “local safety . . . hazard” in the savings clause refers to “local situations [that] are not statewide in character and not capable of being adequately encompassed within uniform national standards.” (National Association of Regulatory Utility Commissioners v. Coleman (3d Cir. 1976) 542 F.2d 11, 14-15, italics added [statewide reporting requirements do not fall within FRSA savings clause, which was designed to enable state to respond to local situations]; see Duluth, supra, 529 F.3d at p. 798; CSX Transportation, Inc. v. Williams (D.C. Cir. 2005) 365 U.S. App.D.C. 331 [406 F.3d 667, 672] [per curiam]; Norfolk & Western Railway Co. v. Public Utilities Com. (6th Cir. 1991) 926 F.2d 567, 571.) And this is so even if the harm or damage arising from an incident would occur only locally. (Union Pacific Railroad Co. v. California PUC (9th Cir. 2003) 346 F.3d 851, 860-862 [PUC rule dictating operations at certain sites did not fall within FRSA exception for essentially local safety hazard, even though the sites had high derailment rates, steep grades and sharp curves, and the damage arising from derailment would affect the locality].)
*1540Order 135 was promulgated to address a statewide concern about blocked railway crossings and applies to all railroads and crossings throughout the state. As such, Order 135 does not fall within the scope of the FRSA savings clause.
C. Majority Opinion’s Cases
In concluding that Order 135 is preempted by the ICCTA, the majority relies in substantial part on a trio of federal cases—one federal district case and two from the same federal circuit: Maynard, Friberg, and Elam. Those cases do not contradict my analysis.
In Maynard v. CSX Transportation (E.D.Ky. 2004) 360 F.Supp.2d 836 (Maynard), property owners sued a railroad for nuisance and denial of egress/ingress to their residence due to trains that stopped on a railway side track near their homes. The plaintiffs also complained of drainage problems that arose from the construction and maintenance of the tracks. The federal district court ruled that the nuisance claims were preempted by the ICCTA, because side tracks and their construction constituted a vital part of railroad operations. The court also ruled that the FRSA did not apply, because the common law remedies implicated in the case were not related to railroad safety.
Maynard is distinguishable from the case before us, because it did not concern an antiblocking statute and had nothing to do with any safety concerns.
In Friberg v. Kansas City Southern Railway Co. (5th Cir. 2001) 267 F.3d 439 (Friberg), a railroad started using a side track more frequently, such that the crossing was blocked by waiting trains more often and customers using the adjacent road encountered delays in getting to or from the plaintiffs’ nursery. (Id. at p. 441.) The plaintiffs experienced a general decline in business and eventually closed the nursery. They filed suit against the railroad, alleging negligence and negligence per se based on a Texas anti-blocking statute, which prohibited trains from blocking a street, highway or railroad crossing for more than five minutes. (Id. at.p. 441 & fn. 2.) The Fifth Circuit held that regulating the time that a train can occupy a railroad crossing impacts train speed, length, scheduling, and operations. (Id. at p. 443.) On that basis, the court ruled that the antiblocking statute, as well as the plaintiffs’ common law claim of negligence, were preempted by the ICCTA. (Friberg, at p. 444.)
Friberg is distinguishable from this case, because it did not address an antiblocking statute in the context of public safety, but in the context of *1541interference with private citizens’ business concerns. Indeed, the court in Friberg stated in a footnote that it was not deciding whether the plaintiffs’ claims were preempted by the FRSA, adding that it was “important to note that we are not faced with, and do not herein decide, what impact the ICCTA would have upon a state provision pertaining strictly to such traditionally state-controlled safety issues as local law enforcement and emergency vehicle access. That issue remains for another day and may have a substantially different result.” (Friberg, supra, 267 F.3d at p. 444, fn. 18.)
Elam v. Kansas City Southern Railway Co. (5th Cir. 2011) 635 F.3d 796 (Elam) followed Friberg. The plaintiff had sued a railroad after suffering injuries when she drove her vehicle into the side of a stopped train. (Id. at p. 801.) She alleged a cause of action for negligence per se based on a Mississippi antiblocking statute that limited the amount of time a stopped train could occupy a highway crossing (five minutes) or street crossing (as prescribed by local ordinance). (Id. at pp. 801, 804, fn. 2.) The Fifth Circuit ruled that the plaintiff’s negligence per se claim, based on the antiblocking law, was preempted. Following Friberg, the court held that the antiblocking statute directly managed railroad operations (including train speed, length, and scheduling), fell within the realm of railroad economics, did not pertain to traditionally state-controlled safety issues, and was thus preempted by the ICCTA and not saved by the FRSA. (Elam, at pp. 807-808.)
Elam is distinguishable from this case, because the antiblocking statute there was a blanket prohibition against blocking a crossing for a time period prescribed by a locality, while Order 135 permits a railroad to block the crossing if there is no vehicle or pedestrian waiting or if it is necessary due to some other law or railroad safety. In other words, Order 135 is more clearly directed to safety than the statute in Elam. Moreover, Elam is not persuasive with respect to the applicability of the FRSA in this case. Although Elam ruled that antiblocking statutes do not regulate traditionally state-controlled safety issues, it did so without any analysis except to say that the question was “already determined” in Friberg, citing the Friberg decision at footnote 18 (see discussion of the fn. above). (Elam, supra, 635 F.3d at p. 808.) Friberg, however, did not involve a public safety issue, and expressly warned that it was not deciding the applicability of the FRSA, so Friberg is plainly not authority for the proposition asserted in Elam. This leaves no support for Elam’s conclusion.
*1542In the final analysis, Order 135 must be evaluated for preemption under the FRSA, the FRSA covers the subject matter of the order, and the FRSA savings clause does not apply. Because Order 135 is preempted under the FRSA, I concur that the judgment must be reversed.
I concur.

 Among other things, 49 United States Code section 20134 directs the Secretary of Transportation to prescribe regulations and issue orders in connection with signal systems at railroad highway grade crossings and to evaluate whether accidents and incidents involving trains would be reduced by reflective markers or signs at crossings or by speed bumps on road surfaces approaching the crossings. “The FRSA specifically addresses ‘the railroad grade crossing problem.’ 49 U.S.C. § 20134(a).” (Iowa, Chicago & Eastern Railroad Corp. v. Washington County, Iowa (8th Cir. 2004) 384 F.3d 557, 559 (IC&E Railroad).)


 The majority mischaracterizes my concurrence as stating that the FRSA governs if an order merely has a tangential connection to rail safety. I have said no such thing. The obvious point of my concurrence is not that an order relating merely tangentially to railroad safety must be analyzed under the FRSA, but that Order 135 has a connection to railroad safety that is not merely tangential.


 The trial court in this case stated that “road blockages do not create a hazard to the railroad system or its participants . . . ,” but that was in the context of deciding whether Order 135 regulated a local safety hazard only, not whether the FRSA should apply. At any rate, the court’s inference seems inconsistent with its findings that blockages may be caused by train length and that the order affects train length and thus implicates federal regulations. In addition, unlike the court in Plymouth I, the trial court here did not cite evidence establishing that increased train speeds would affect railroad safety, but that is the logical inference from the evidence and, indeed, no evidence in the record shows otherwise.


 This is a close question, and one that the trial court did not approach lightly. Of some additional interest may be two documents judicially noticed by the court. One Federal Railroad Administration (FRA) document, entitled “Trains Blocking Highway-Rail Grade Crossings Fact Sheet,” notes that the FRA “does not regulate the length of time a train may block a grade crossing” but adds that many blockages may be the result of compliance with federal requirements. The fact sheet further advises that many states have laws regulating blockages and “the issue of a state’s authority to legislate or regulate blocked crossings is highly contentious and still being defined in the courts.” It does not assert that state regulation is preempted. A second document purports to be a “model grade crossing law” drafted by the National Committee on Uniform Traffic Laws and Ordinances, which guides states in drafting such laws. Among other things, the model rule prohibits trains from blocking crossings for more than five minutes—and appears to present a law of statewide application. (National Committee Highway-Rail Grade Crossing Model Law, § 11-705 (1997) <http://www.ncutlo.org/railgrade05.html> [as of Oct. 16, 2012].) The parties in this case offered competing interpretations of these documents, and the trial court observed: “The record in this case does not provide enough information about the documents to allow the Court to fully explore the issue.”